              Case 1:20-cv-04084-KPF Document 31 Filed 05/03/21 Page 1 of 3



                                                                       MEMO ENDORSED
                                                                NEW YORK
                                                                1010 AVENUE OF THE AMERICAS
                                                                NEW YORK, NEW YORK, 10018
                                                                TELEPHONE: (212)213-8844

                                                                FACSIMILE:   (212)213-3318
ATTORNEYS AT LAW
                                                                NEW JERSEY
May 3, 2021
                                                                51 JFK Parkway
                                                                Short Hills, New Jersey 07078
Via Electronic Case Filing
                                                                Telephone (973) 379-0038
Hon. Katherine Polk Failla, U.S.D.J.
                                                                Facsimile (973) 379-0048
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
                                                                WWW.ALLYNFORTUNA.COM
        Re:     Martinez-Cruz, et ano. v. York Bagels Inc. et ano.
                Case No.: 1:20-cv-4084 (KPF) (SN)

Dear Judge Failla:

        Allyn & Fortuna LLP represents the plaintiffs, Rogelio Martinez-Cruz and Erick Martinez-
Castillo (collectively referred to as “Plaintiffs”), in the above-referenced case.

        The instant action is for alleged violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et
seq. (“FLSA”) and the New York State Labor Law, Articles 6 & 19 (“NYLL”). Plaintiffs’ counsel is writing
pursuant to Local Civil Rule 37.2 to request an informal conference to address certain discovery
disputes that have arisen in this action and we have attempted to work out with Defendants’ counsel
but have been unable to do so. Also, as an aside, Plaintiffs would like to disclose to the court that between
April 23, 2021 though this afternoon, the parties have endeavored to negotiate a settlement in this action,
first, through the use of an informal third-party mediator and then directly through counsel, until this
afternoon it seemed like a settlement was about to be reached; unfortunately, the parties have reached an
impasse, and require the court’s assistance in addressing the discovery issues noted herein.

       By way of background, Plaintiffs had previously requested an extension of the fact
discovery deadline by letter dated April 12, 2021 because Defendants had been uncooperative in
scheduling depositions. Your honor granted Plaintiffs’ request on April 12, 2021 and extended the
deadline to May 13th.

         After numerous attempts to schedule the depositions with Defendants, on April 21, 2021,
Defendants’ counsel indicated that the only dates available for defendants to be deposed were
May 10th and 11th. Upon request from Defendants’ counsel, Plaintiffs’ counsel offered to produce
Plaintiffs on April 29th, May 5th and/or May 6th. Defendants selected May 5th and 6th as the dates to
depose Plaintiffs.
           Case 1:20-cv-04084-KPF Document 31 Filed 05/03/21 Page 2 of 3


        On April 22, 2021, Plaintiffs’ counsel wrote to Defendants’ counsel confirming the
deposition dates and raising specific deficiencies in Defendants’ discovery responses, which we
sought to resolve prior to the start of depositions and on April 23, 2021 served Notices to Admit
since the deposition schedule would not allow sufficient time for serving them after the
completion of depositions. A copy of the letter to counsel dated April 22, 2021 is annexed hereto
as Exhibit “A”. Specifically, the letter raises deficiencies in Defendants’ responses to Plaintiffs’
document demands, all of which refer Plaintiffs back to Defendants’ Initial Disclosures and/or
documents “already produced.”. However, Defendants did not produce any documents as part of
their initial disclosures despite asserting in their Initial Disclosures that they are in possession of
“Plaintiffs’ time records (or records indicating the time Plaintiffs worked), Plaintiffs’ payroll
records, and notifications to Plaintiffs about their wage rates and tip credits, or in response to
Plaintiffs’ document requests.

       The only documents produced by Defendants in this action are documents bate-stamped
D1-D120, which were produced in response to the Mediation Referral Order and over which
Defendants have asserted in their discovery responses that they maintain confidentiality under
Rule 408 of the Federal Rules of Evidence.

       Some of the specific requests Plaintiffs sought supplemental responses to where requests
related to the individual defendants’ financial status and corporate defendants’ corporate
structure, ownership, financial status and tax records all of which are not only relevant but
necessary to proving Defendants’ qualifying annual gross sales for purposes of establishing
enterprise coverage under the FLSA. Defendants put this fact at issue through their denials in their
Answer. However, in their responses, Defendants purport to object to these demands on
relevance grounds despite knowing that financial documents of both the individual and corporate
defendants are routinely deemed relevant and subject to production in these types of cases. See
Yong F. Ke v 85 Fourth Ave. Inc., 07 CIV.6897 BSJ JCF, 2009 WL 1058627, at *2 (S.D.N.Y Apr. 20,
2009) (requiring production of unredacted financial records of corporate defendants and
production of individual defendants’ financial records with appropriate redactions); see also,
Alvarez v 40 Mulberry Rest., Inc., 20 Wage & Hour Cas 2d (BNA) 1264 (S.D.N.Y. Oct. 3, 2012)
(extending discovery for production of financial documents.)

        In addition, Plaintiffs requested that Defendants supplement their responses related to
Plaintiffs’ hours, work schedules, pay rate, manner of payment, wage deductions, minimum wage
payments, overtime payments, time-keeping records, employment contracts or applications, wage
statements, notices of pay rate, and individuals responsible for preparing Defendants’ payroll
records and/or supervising Plaintiffs. Defendants did not respond to Plaintiffs’ letter or
supplement their responses.

         On Saturday, May 1, 2021, Defendants’ counsel sent a letter to Plaintiffs’ counsel alleging,
for the first time, that Plaintiffs’ discovery responses are deficient (without identifying any specific
deficiencies) and suggesting that the deficiencies can be addressed at Plaintiffs’ deposition and
failing to address any of the deficiencies raised in Plaintiffs’ April 22, 2021 letter. Defendants are
also demanding that depositions be conducted in-person at Defendants’ counsel’s office in Long
Island.


                                                   2
               Case 1:20-cv-04084-KPF Document 31 Filed 05/03/21 Page 3 of 3


            On May 3, 2021, Plaintiffs’ counsel wrote to Defendants’ counsel seeking to work out an
    agreement to conduct the depositions via zoom or other remote means due to COVID-19 safety
    concerns, but Defendants’ counsel is refusing to conduct the depositions via zoom. In addition,
    Plaintiffs’ counsel, again, requested that Defendants provide complete responses to the discovery
    demands prior to the start of the depositions but, again, Defendants have failed to provide
    responses or commit to providing responses, or responded at all.

           Therefore, Plaintiffs’ have been left with no alternative but to request an informal
    conference to address the discovery issues and for leave to make an application to the court
    pursuant to Fed. R. Civ. P. 30(b)(4), which provides that “[t]he parties may stipulate—or the court
    may on motion order—that a deposition be taken by telephone or other remote means” to order
    that the depositions in this case be held remotely, as has been routinely ordered by courts during
    the COVID-19 pandemic.

            In our letter to defendants’ counsel earlier today, we notified him of our intent to file a
    letter with the Court today. In full disclosure, this afternoon, Defendants’ counsel requested that
    we wait until tomorrow to submit a joint letter to the court but depositions are scheduled to begin
    on Wednesday and we wanted to bring these issues to the court’s attention once it was clear that
    the parties are unable to reach a settlement.

           Please let us know if you have any questions or require further information in connection
    with this request. Thank you for your courtesy and attention to this matter.

                                                 Respectfully submitted,
                                                 /s/ Paula Lopez

    Cc.: Defendants’ counsel (via ECF)



Given the COVID-19 Pandemic and the grave ongoing public health crisis it
poses, the Court will not order depositions to be conducted in person at
this time. The parties should explore the several available means of
conducting depositions remotely that have become commonplace over the
past year. For the avoidance of doubt: to the extent they occur at all,
the depositions of Plaintiffs shall occur remotely unless the parties
agree otherwise.

Pursuant to the Court's individual rules, Defendants may file a letter in
response to the other issues raised in Plaintiffs' May 3, 2021 letter on
or by May 6, 2021.

Dated:      May 3, 2021                                       SO ORDERED.
            New York, New York



                                                     3        HON. KATHERINE POLK FAILLA
                                                              UNITED STATES DISTRICT JUDGE
